Citation Nr: 0401740	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  03-05 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a compensable evaluation for chronic 
synovitis and post-traumatic degenerative arthritis of the 
left knee, on appeal from the original grant of service 
connection.

2.  Entitlement to a compensable evaluation for chronic 
synovitis and post-traumatic degenerative arthritis of the 
right knee, on appeal from the original grant of service 
connection.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from September 1971 to August 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by the 
Portland, Oregon, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In September 2003, the veteran claimed entitlement to service 
connection for scars of the back and knees and entitlement to 
a higher rating for service-connected muscular strain of the 
lumbar spine.  These claims are referred to the RO for 
appropriate action.


REMAND

Evidentiary development and due process are needed prior to 
further disposition of the veteran's claims.  In January 
2003, the RO issued a Statement of the Case (SOC) addressing 
the issues of entitlement to compensable disability ratings 
for service-connected left and right knee disabilities.  
Since that time, however, additional relevant evidence has 
been associated with the claims file.  

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339, (Fed. Cir. 2003) (DAV), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) determined that 38 C.F.R. § 19.9(a)(2) was 
inconsistent with 38 U.S.C. § 7104(a).  The Federal Circuit 
invalidated 38 C.F.R. § 19.9(a)(2) because, in conjunction 
with 38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver.  

Here, evidence added to the record since the veteran's claims 
folder was transferred to the Board includes VA and private 
outpatient treatment and examination medical records for the 
veteran's service-connected knee disabilities and other 
ailments.  This evidence has not been considered by the RO, 
and the veteran has not waived initial Agency of Original 
Jurisdiction (AOJ) consideration of this evidence.  

Furthermore, in Quartuccio v. Principi, 16 Vet. App. 183 
(2002) the United States Court of Appeals for Veterans Claims 
(Court) provided further guidance regarding notice 
requirements under the Veterans Claims Assistance Act of 2000 
(VCAA).  Here, while the RO sent a May 2002 duty to assist 
letter regarding a back claim secondary to the service-
connected knee disabilities, the notice provided was not 
adequate under the Quartuccio guidelines because it did not 
address the veteran's claims for compensable ratings for the 
knee disabilities, which are the issues on appeal.  

It is possible that additional VA treatment records exist.  
The veteran has been treated on a regular basis at the White-
City VA Medical Center (VAMC).  Records dated through 
September 2003 are associated with the claims folder.  He has 
also been treated privately at Southern Oregon Orthopedics, 
and records dated through May 2003 have been associated with 
the claims folder.  The RO should obtain any additional VA 
treatment records and private treatment records dated since 
2003.

Finally, it is noted that, in an October 2003 VA examination 
report for the spine, submitted directly to the Board by the 
veteran, the examiner stated that the RO did not want the 
veteran evaluated at that time for his knee disabilities 
because his claims were under appeal.  The examiner did 
provide evaluation of the knees as they pertained to the back 
and to scars.  Although the veteran underwent VA examinations 
in the past, in order to ensure that the duty to assist him 
has been fulfilled, he should be afforded an additional VA 
examination, as described below, after all his treatment 
records have been obtained, and the examiner should be 
provided access to the claims file.  See 38 C.F.R. § 3.327(a) 
(2003).

Accordingly, this case is REMANDED for the following:

1.  Provide the veteran appropriate 
notice under the VCAA concerning his 
claims for the right and left knee 
disabilities.  Such notice should 
specifically apprise him of the evidence 
and information necessary to substantiate 
his claims and inform him whether he or 
VA bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

2.  The RO should contact the veteran and 
ask him to identify all VA and non-VA 
health care providers who may possess 
additional records pertinent to his 
claims for higher ratings for his knee 
disabilities.  After securing any 
necessary authorization for the release 
of medical information, the RO should 
attempt to obtain copies of any treatment 
records identified (not already of 
record), including those from the White 
City VAMC and Southern Oregon 
Orthopedics.

3.  After the above records have been 
secured and associated with the claims 
folder, the veteran should be afforded a 
VA orthopedic examination of the lower 
extremities.  The claims file and a copy 
of this remand must be reviewed by the 
examiner.  The examiner should indicate 
in the report that the claims file was 
reviewed.  

The orthopedic examiner should identify 
all residuals attributable to the 
veteran's service-connected chronic 
synovitis and post-traumatic degenerative 
arthritis of the right and left knees.  

The examiner should report the range of 
motion measurements for each knee, in 
degrees, and should also indicate what 
would be the normal range of motion for 
the particular joints. 

Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed:  
(1) pain on use, including during flare-
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the 
right and left knees are used repeatedly.  
All limitation of function must be 
identified.  If there is no pain, no 
limitation of motion and/or no limitation 
of function, such facts must be noted in 
the report. 

The examiner should also state whether 
there is any evidence of ankylosis or 
recurrent subluxation or lateral 
instability of the knees, and if so, to 
what extent.  Any indicated scar 
residuals of the knees should also be 
reported in detail.  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  If further 
testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the residuals of the 
conditions at issue, such testing or 
examination is to be accomplished.

4.  The veteran must be given adequate 
notice of the requested examination and 
he is hereby advised that failure to 
cooperate or to report for any scheduled 
examination without good cause could 
result in an adverse decision.  If the 
veteran fails to report for the 
examinations or fails to cooperate in any 
way, this fact should be documented in 
the claims folder and his claims should 
be adjudicated with consideration of 
38 C.F.R. § 3.655

5.  Thereafter, review the claims folder 
and ensure that all of the foregoing 
development have been conducted and 
completed in full.  Specific attention is 
directed to the examination report.  
Ensure that the medical report is 
complete and in full compliance with the 
above directives.  If the report is 
deficient in any manner or fails to 
provide the specific opinions requested, 
it must be returned to the examiner for 
correction.  38 C.F.R. § 4.2 (2003); see 
also Stegall v. West, 11 Vet. App. 
268 (1998).

6.  The RO should then readjudicate the 
claims in light of all of the evidence 
added to the record since the SOC issued 
in January 2003.  If any benefit sought 
on appeal remains denied, the RO should 
issue an appropriate SSOC and provide the 
veteran and his representative the 
requisite period of time to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	P. M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003). 


